12‐5018‐cv
     SEC v. Olins


                                       UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                                          SUMMARY ORDER

     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION
     “SUMMARY ORDER”).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 15th day of October, two thousand thirteen.
 4
 5   PRESENT: JOHN M. WALKER, JR.,
 6                         DEBRA ANN LIVINGSTON,
 7                         DENNY CHIN,
 8                                                           Circuit Judges.
 9                                                                                             
10
11   SECURITIES AND EXCHANGE COMMISSION,
12                         Plaintiff‐Appellee,
13
14              ‐v‐                                                                               No. 12‐5018‐cv 
15
16   ROBERT OLINS, ARGYLE CAPITAL MANAGEMENT CORP.,
17                         Defendants‐Appellees,
18
19   AMERICAN BANK & TRUST COMPANY,
20                                               Respondent‐Appellant.
21                                                                                             
22
23
 1                                          JAMES H. FORTE (David H. Herrold, Doerner,
 2                                          Saunders, Daniel & Anderson, L.L.P., on the
 3                                          brief),  SAIBER  LLC,  Florham  Park,  NJ,  for
 4                                          Respondent‐Appellant.
 5
 6                                          THEODORE  J.  WEIMAN  (Anne  K.  Small,
 7                                          Michael  A.  Conley,  Jacob  H.  Stillman,
 8                                          William K. Shirey, on the brief), Securities and
 9                                          Exchange Commission, Washington, D.C., for
10                                          Plaintiff‐Appellee.
11


12         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

13   AND DECREED that the appeal is DISMISSED for lack of appellate jurisdiction.

14         Respondent‐Appellant American Bank & Trust Company (“AB&T”) appeals

15   from two orders of the United States District Court for the Southern District of New

16   York (Cote, J.), issued on October 18, 2012, and November 8, 2012, in connection

17   with a receivership in which AB&T is both receiver and a secured creditor with

18   regard to receivership assets.  The district court ordered that AB&T, in its capacity

19   as receiver, use the receivership funds first to pay the secured debt owed to AB&T

20   and second to pay an unsecured judgment owed to Plaintiff‐Appellee Securities and

21   Exchange Commission (“SEC”), including interest accrued on each debt until the

22   date of the order establishing the receivership, after which the parties would be

23   permitted to address the payment to either party of any interest accruing after the


                                               2
 1   appointment of the receiver.  AB&T argues that the district court erred by ordering

 2   that  the  SEC  be  paid  the  amount  of  its  judgment  and  pre‐appointment  interest

 3   before AB&T is paid in full – which, according to AB&T, includes payment of both

 4   its pre‐ and post‐appointment interest.  We assume the parties’ familiarity with the

 5   underlying facts and the procedural history of the case.

 6          The appellate jurisdiction of the courts of appeals is “generally limited to ‘final

 7   decisions of the district courts.’”  In re World Trade Ctr. Disaster Site Litig., 521 F.3d

 8   169, 178 (2d Cir. 2008) (quoting 28 U.S.C. § 1291).  Between them, the parties cite

 9   several exceptions to this general rule in asserting that this matter is properly before

10   us.  These include two statutory exceptions:  28 U.S.C. § 1292(a)(1), allowing appeals

11   from certain orders regarding injunctions, and § 1292(a)(2), allowing appeals from

12   certain  orders  regarding  receiverships.    AB&T  also  contends  that  jurisdiction  is

13   proper pursuant to Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949), and

14   Forgay  v.  Conrad,  47  U.S.  (6  How.)  201  (1848).    We  conclude  that  none  of  these

15   exceptions  is  applicable  and  that  we  lack  jurisdiction  in  the  absence  of  a  final

16   judgment.  Accordingly, we dismiss this appeal.

17


18



                                                   3
 1          A. Statutory Jurisdiction

 2          Section 1292(a)(1) allows immediate appeals of district court orders “granting,

 3   continuing, modifying, refusing or dissolving injunctions, or refusing to dissolve or

 4   modify  injunctions.”    While  this  provision  may,  at  times,  permit  interlocutory

 5   review of orders regarding receiverships, see SEC. v. Credit Bancorp, Ltd., 290 F.3d 80,

 6   86‐87 (2d Cir. 2002), such orders must fall within the terms of § 1292(a)(1).  Here, the

 7   challenged orders constituted neither the modification of an injunction nor its grant,

 8   continuation,  refusal,  or  dissolution.    Instead,  as  contemplated  in  the  original

 9   receivership order (which grants AB&T the authority to “mak[e] legally required

10   payments to creditors and agents of the Receivership Estate” and further states that

11   “[f]ollowing a determination by the Court of the amounts owed by the Defendants

12   to  each  creditor  as  well  as  the  priorities  of  each  creditor,  .  .  .  the  Receiver  may,

13   without  further  order  of  the  Court,  pay  down  such  indebtedness  in  order  of

14   priority”), the orders here merely determined the amounts owed to AB&T and to the

15   SEC  as  of  the  appointment  of  the  receivership,  and  then  permitted  AB&T,  as

16   receiver, to disburse funds to pay those debts.  A party “cannot now appeal from an

17   order which has neither further modified the terms of the preliminary injunction nor

18   the powers of the receiver, but which merely permits an expenditure in accordance


                                                      4
 1   with the provisions of these previous orders.”  IIT v. Vencap, Ltd., 519 F.2d 1001, 1020

 2   (2d Cir. 1975), abrogated on other grounds, Morrison v. Natʹl Austl. Bank Ltd., 130 S. Ct.

 3   2869 (2010).  These orders were among “the scores of discretionary administrative

 4   orders a district court must make in supervising its receiver,” id., and thus do not fall

 5   within the scope of § 1292(a)(1).

 6          We likewise lack jurisdiction under § 1292(a)(2), which provides for the appeal

 7   of  “[i]nterlocutory  orders  appointing  receivers,  or  refusing  orders  to  wind  up

 8   receiverships or to take steps to accomplish the purposes thereof, such as directing

 9   sales  or  other  disposals  of  property.”    AB&T  argues  that  jurisdiction  is  proper

10   because the district court’s order constitutes a refusal “to take steps to accomplish

11   the purposes” of the receivership.  In IIT v. Vencap, Ltd., however, we rejected this

12   very argument, holding that § 1292(a)(2) did not provide jurisdiction over the appeal

13   of an order permitting disbursement of receivership funds and noting that the clause

14   on  which  AB&T  relies  “seems  to  have  been  properly  read  as  directed  only  to

15   situations in which an application has been made by an interested party to have the

16   receivership  completed  by  sales  or  other  dispositions  and  the  district  court  has

17   refused so to order.”  Vencap, 519 F.2d at 1020; see also SEC v. Am. Bd. of Trade, Inc.,

18   829  F.2d  341,  344  (2d  Cir.  1987)  (dismissing  an  appeal  of  orders  invalidating  a


                                                  5
 1   judicial sale because they “dealt with an administrative matter within the discretion

 2   of the district court, and do not fall within that class of interlocutory orders from

 3   which an appeal may be taken under Section 1292(a)(2)” (alterations and internal

 4   quotation mark omitted)).  Because the orders in this case similarly did not reject a

 5   request by AB&T to complete the receivership by sale or other disposal of property,

 6   § 1292(a)(2) does not support our review.

 7          B.  Prudential Jurisdiction

 8          AB&T’s reliance on Cohen and Forgay is also misplaced.   As to Cohen, we have

 9   previously  held  that  the  collateral  order  doctrine  does  not  permit  appeal  of  the

10   “scores  of  discretionary  administrative  orders  a  district  court  must  make  in

11   supervising  its  receiver,”  even  in  cases  where  a  particular  order  does  “finally

12   dispose” of certain receivership funds.  Vencap, 519 F.2d at 1020.  The collateral order

13   doctrine permits appeals of interlocutory orders only when three conditions are

14   satisfied: “that an order [1] conclusively determine the disputed question, [2] resolve

15   an important issue completely separate from the merits of the action, and [3] be

16   effectively unreviewable on appeal from a final judgment.”  Will v. Hallock, 546 U.S.

17   345, 349 (2006) (alterations in original) (internal quotation marks omitted); see also

18   Liberty Synergistics Inc. v. Microflo Ltd., 718 F.3d 138, 146 (2d Cir. 2013) (noting that


                                                  6
 1   “[t]hese conditions are stringent, and the justification for immediate appeal must . . .

 2   be  sufficiently  strong  to  overcome  the  usual  benefits  of  deferring  appeal  until

 3   litigation concludes” (internal citation, quotation marks, and alteration omitted)). 

 4   Focusing on the third prong alone, we see no reason that the decisions of the district

 5   court will not be reviewable on appeal.  AB&T argues that because the United States

 6   and its agencies are generally immune from suit, see Robinson v. Overseas Military

 7   Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994), it will be unable to recover from the SEC

 8   in the event that disbursements are improperly made.  The federal government,

 9   however, is a party in this litigation, and is subject to the jurisdiction of the district

10   court in which it is a plaintiff up to the amount of its claim.  See United States v.

11   Bedford Assocs., 618 F.2d 904, 917 (2d Cir. 1980) (citing United States v. Shaw, 309 U.S.

12   495 (1940)).  Because this amount would suffice to satisfy any of AB&T’s claims of

13   overpayment to the SEC, there is no evident reason that the district court’s decision

14   would not be effectively appealable in the regular course after a final judgment is

15   entered.

16          Last, we do not have jurisdiction under Forgay.  “Under the Forgay doctrine,

17   an  order  is  treated  as  final  if  it  directs  the  immediate  delivery  of  property  and

18   subjects the losing party to irreparable harm if appellate review is delayed.”  HBE


                                                    7
 1   Leasing Corp. v. Frank, 48 F.3d 623, 632 n.4 (2d Cir. 1995) (internal quotation marks

 2   omitted).  For the reasons already stated, there is no showing here that AB&T will

 3   be irreparably harmed by delaying appellate review until the district court enters a

 4   final  judgment.    Moreover,  this  Court  reads  Forgay  narrowly,  limiting  its

 5   applicability to orders directing “immediate delivery of physical property and . . .

 6   an accounting which has not been completed.”  Cinerama, Inc. v. Sweet Music, S.A.,

 7   482 F.2d 66, 71 (2d Cir. 1973) (internal quotation marks omitted).  Thus, because the

 8   challenged  orders  do  not  involve  “a  transfer  of  real  property  or  chattels,”  In  re

 9   Chateaugay Corp., 922 F.2d 86, 91 (2d Cir. 1990), and because the orders do not subject

10   AB&T  to  irreparable  harm,  the  Forgay  doctrine  does  not  support  appellate

11   jurisdiction.

12                                        CONCLUSION

13          For the foregoing reasons, the appeal is DISMISSED for lack of appellate

14   jurisdiction.

15                                                     FOR THE COURT:
16                                                     Catherine O’Hagan Wolfe, Clerk
17




                                                   8